DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2010/0261004 A1 to Higashira et al. (Higashira) in view of United States Patent No. 4002594 to Fetterman (Fetterman).
Fetterman discloses reinforced rubber (Fetterman, title, abstract), an analogous field of endeavor to Higashira.

With regard to claims 1 and 2, Higashira discloses an NBR composition (Higashira, title, abstract) for rubber laminated metal, comprising 
1 to 3 parts by weight of sulfur (paragraph 0010) and 1 to 15 parts by weight of a disulfide (paragraph 0011) compound represented by the general formula RN-S-S-NR, wherein RN is a cyclic linking group formed together with the N atom bonded to the S atom (not disclosed is the use of this specific type of material), based on 100 parts by weight of NBR (paragraph 0010).  
Fetterman discloses the use of 4,4'-dithiodimorpholine in amounts ranging from 0.1 to 15 parts by weight as a scorch retardant (Fetterman, column 3, lines 1-24). Fetterman further notes the addition of the scorch retardant is effective on any sulfur-vulcanizable rubber (column 4, lines 44-51).  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the rubber laminated metal of Higashira with a disulfide compound such as 4,4'-dithiodimorpholine as a scorch retardant in order to provide reduced scorch and enhanced performance characteristics such as stiffness, tensile strength, hardness and resistance to heat buildup and abrasion as taught by Fetterman at column 2, lines 17-36.

With regard to claim 3, Higashira in view of Fetterman discloses the NBR composition for rubber laminated metal according to claim 1 as set forth above, and Higashira further discloses wherein 15 parts by weight or less of other sulfur-containing vulcanization accelerators are further added (Higashira, paragraphs 0010 and 0071 disclosing compositions having three different sulfur containing accelerators).  

With regard to claim 4, Higashira in view of Fetterman discloses a rubber laminated metal plate in which a vulcanizate layer of the NBR composition according to claim 1 as set forth above is laminated on a metal plate (Higashira, abstract, paragraph 0001).  

With regard to claim 5, Higashira in view of Fetterman discloses a gasket (paragraph 0089) comprising the rubber laminated metal plate according to claim 4 (as set forth above).  

With regard to claim 6, Higashira in view of Fetterman discloses a brake shim material (not disclosed) comprising a rubber laminated metal in which the laminated composite metal according to claim 4 (as set forth above) is laminated with another metal plate.
It would have been obvious to one having ordinary skill in the art at the time of filing to enhance a brake shim material having a rubber composition between metal plates, with rubber material of claim 4, in order to provide a brake shim that has enhanced stiffness, tensile strength, hardness and resistance to heat buildup and abrasion for the same reasons set forth above in the rejection of claim 1.

With regard to claim 7, Higashira in view of Fetterman discloses the NBR composition for rubber laminated metal according to claim 2 as set forth above, and Higashira further discloses wherein 15 parts by weight or less of other sulfur-containing vulcanization accelerators are further added (Higashira, paragraphs 0010 and 0071 disclosing compositions having three different sulfur containing accelerators).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not made of record above disclose some but not all of the claimed elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753